Citation Nr: 1449811	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-50 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to tinnitus.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for right ear hearing loss


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an September 2009 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of service connection for left ear chronic otitis externa and Meniere's disease have been raised by the claim file, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1. In an unappealed February 2008 rating decision, the RO denied service connection for tinnitus because of the lack of a relationship between the Veteran's current tinnitus and her active service.

2.  In an unappealed February 2008 rating decision, the RO denied service connection for right ear hearing loss because of the lack of a current disability.

3.  The evidence added to the record since the February 2008 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for both tinnitus and right ear hearing loss.

4.  Affording the Veteran the benefit of the doubt, her tinnitus was caused or aggravated by her service-connected left ear hearing loss disability.

5.  The Veteran's left ear hearing loss has been manifested by no more than level I hearing in his right ear and no more than level V in her left ear.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision denying service connection for tinnitus and right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement for service connection for tinnitus and right ear hearing loss has been submitted and the claims are reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & West Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the Veteran's claim for a compensable rating for his left ear hearing loss VA  has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary in order to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in November 2007, prior to the September 2009 rating decision on her claim for left ear hearing loss.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's Service Treatment Records (STRs), Social Security Administration records (SSA) identified private treatment records, and VA treatment records with the claims file.  

In January 2008, August 2009, and September 2010, VA provided the Veteran with a medical examination and obtained a medical opinion.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

Increased Disability Rating - Hearing Loss

The evaluation of service connected disabilities is based on the average impairment of earning capacity they produce as determined by considering current symptomatology in light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of the two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is later made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  38 C.F.R. § 4.85, DC 6100 (2014).  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

The Board acknowledges that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in final audiological report.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Merits

The record reflects that entitlement to service connection for left ear hearing loss was established and evaluated as noncompensable in a September 1999 rating decision.  The right ears were evaluated in a September 2009 rating decision which maintained the noncompensable disability rating.

A review of the evidence of record reveals that the Veteran was afforded VA audiological examinations for compensation purposes in January 2008, August 2009, and September 2010 with an provided on the effects of the Veteran hearing loss on his occupation functioning.

During the January 2008 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
15
15
40
50
30

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 94 percent in the left ear.

During the August 2009 audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
40
35
55
50
45

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 92 percent in the left ear.

During the September 2010 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
10
25
45
55
34

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 88 percent in the left ear.

The Board also acknowledges that the Veteran had private audiological examination done in December 2009 and June 2011.  These examinations did not have the accompanying Maryland CNC World List Speech Recognition Scores.  However their respective Puretone threshold were as follows:

December 2009




HERTZ



1000
2000
3000
4000
Average
LEFT
50
65
70
65
63

June 2011




HERTZ



1000
2000
3000
4000
Average
LEFT
30
25
45
55
39

The Board will now follow the mechanical application of 38 C.F.R. 4.85.  First, utilizing Table VI, the Veteran's right ear hearing loss results are placed within the parameters of "Roman numeral I" for all her examinations, as this ear is not service connected.  See 38 C.F.R. § 4.85(f), Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination - Table VI.  

Turning the Veteran's left ear, the hearing loss results for this ear is placed within the parameters of "Roman numeral I" for the VA examination conducted in . January 2008 and August 2009.  The examination conducted in September 2010 is placed within the parameters of "Roman numeral II."  Id.  

As noted above, the Veteran's private examinations did not have accompanying Maryland CNC World List Speech Recognition Scores.  The Board will entertain these results arguendo utilizing Table VIA..  In which case, hearing loss results for the left ear is placed within the parameters of "Roman numeral V" for the December 2009 examination and "Roman numeral I: for the June 2011 examination.

Second, utilizing Table VII, the Board has taken the most beneficial results, for rating purposes results, from Table VI, "Roman numeral I" for the right ear and "Roman Numeral V" for the left ear.  When placing these two results, "Roman numeral I" and "Roman numeral V," within Table VII to determine the rating the results indicate that the Veteran's bilateral hearing disability falls within a noncompensable evaluation.  See 38 C.F.R. § 4.85 Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100) - Table VII.

Consideration has also been given to the Veteran's personal assertions and her third party statement in support of her claim.  The Veteran and a third party are both competent, as laypersons, to report on that as to which they have personal knowledge, such as listening to the television at higher volumes or lip reading to assist in understanding conversations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as laypersons, without the appropriate medical training and expertise, they are not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for pure tone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

There is no evidence her left ear hearing loss disability warrants a compensable disability rating at any time since his claim was filed.  The Board cannot "stage" this rating.  Thus, a preponderance of the evidence is against the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss disability, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Tinnitus and Right Ear hearing Loss - Reopened

Regarding the Veteran's tinnitus and right ear hearing loss, the Veteran was last finally denied benefits on these claims in a February 2008 rating decision.  The Veteran's tinnitus claims was not reopened because there was no competent evidence that the Veteran had current tinnitus was related to her active duty service.  The Veteran's right ear hearing loss claim was not reopened because there was no evidence of a current disability.  Regarding the tinnitus claim, the VA has since received new evidence in the form of an October 2009 VA examination wherein a VA examiner provided the opinion that "[t]innitus is as likely as not a symptom associated with hearing loss and hearing loss is present.  Regarding the right ear hearing loss claim, the VA has since received new evidence in the form of an September 2010 VA examination wherein a VA examiner noted the Veteran had a Maryland CNC Word List Speech Recognition Score of 92 a score recognized as a disability under 38 C.F.R. § 3.385 (2014) (when speech recognition scores using the Maryland CNC test are less than 94 percent it is considered a hearing disability).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, supra. 

The positive opinion is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, due to the prior lack of evidence showing a relationship to service this evidence is not only new evidence; it is material because it resolves an element that was previously not shown, a positive relationship.  See Shade, supra.  Likewise, the Veteran's hearing loss meeting the criteria under 38 C.F.R. § 3.385 (2014) is new because it was not previously of record and it is material because resolves an element that was previously not shown, a current disability.

Accordingly, the Board finds that new and material evidence has been submitted, and the claims for service connection for tinnitus and right ear hearing loss are reopened.  38 U.S.C.A. § 5108 (West 2002).  

Service Connection

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2014). Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Tinnitus

Regarding a current disability, the Veteran asserts that her tinnitus had its initial onset in service. Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003). Tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). 

Regarding a service-connected disability, the Veteran is currently service connected for left ear hearing per a September 1999 rating decision.

Regarding the relationship of tinnitus to the Veteran's left ear hearing loss, The Board notes the October 2009 VA examination wherein a VA examiner provided the opinion that "[t]innitus is as likely as not a symptom associated with hearing loss and hearing loss is present.  Moreover, the Board acknowledges that "[A]n associated hearing loss is usually present" with tinnitus. The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems. Tinnitus may also occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss. Id. Indeed, "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The Merck Manual, Section 7, Cha. 85, Inner Ear. Put another way, the cited provisions from The Merck Manual confirm that tinnitus usually accompanies noise-induced hearing loss. 

Based on the evidence, the Board concludes that evidence for and against the claim for service connection for tinnitus is, at the very least, in approximate balance. Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for tinnitus. 38 U.S.C.A. §§ 1110 , 5107; 38 C.F.R. §§ 3.102 , 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

ORDER

New and material evidence having been received, the request to reopen the previously denied claim for service connection for tinnitus is granted.  


New and material evidence having been received, the request to reopen the previously denied claim for service connection for right ear hearing loss is granted, to this extent and this extent only. 

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

The Veteran's claim for service connection for right ear hearing loss must be remanded. The December 2004 VA examiner's opinion as to the etiology of the Veteran's right ear hearing loss is inadequate. Specifically, in the evaluation report, the VA examiner states, "[t]here was no hearing loss present in the right ear at the time of discharge." (Emphasis added). The VA examiner's statement appears to refer to the standard in 38 C.F.R. § 3.385 which the United States Court of Appeals for Veterans' Claims (Court) has stated is not applicable in the context of determining a hearing disability in service.  See Ledford v. Derwinski, 87, 89 (1992) (the purpose of this regulation is to determine when hearing loss becomes disabling and is properly applied only to current audiometric reports). Instead, the appropriate standard was discussed in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), wherein the Court cited medical treatise information indicating that "normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss." 

Of importance to the Board in this regard are the apparent findings of at least some degree of hearing loss in service contrary to the examiner's assertion.  Specifically, a March 1974 audiogram shows her pure tone auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
Right
25
25
15
15
15

While the Veteran's entrance to service in September 1972 show her pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
Right
10
0
0
/
0

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination. The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report. All studies, tests, and evaluations should be performed as deemed necessary by the audiologist, and the results of any testing must be included in the examination report. Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz . A Maryland CNC Test should also be administered to determine speech recognition scores. 

The audiologist should review the service treatment records as well as any post-service records contained in the claims folder and take a detailed history from the Veteran regarding his in-service noise exposure, onset of hearing loss, and continuity of symptoms since that time. After considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's right ear hearing loss had its clinical onset in service or is otherwise related to his military service, to include his conceded in-service noise exposure/acoustic trauma. 

In answering this question, the audiologist should consider the Veteran's lay statements regarding the frequency and severity of his hearing loss problems. Further, the Board notes that for VA purposes normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss. 

If the audiologist's etiological opinion is negative, the audiologist must specifically identify the medical reasons as to why the evidence regarding in-service exposure to noise does not provide sufficient proof of a relationship between the Veteran's current hearing loss and his period of military service.

 If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained. 

2. Ensure that the examination report complies with this Remand and the questions presented in this request. If the report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate. 

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for right ear hearing loss. If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


